Citation Nr: 0945863	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-02 654 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1997 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal initially included the claim of service connection 
for tinnitus.  During the pendency of the appeal, in a rating 
decision in June 2009, the RO granted service connection for 
tinnitus.

In November 2009, the Veteran did not appear at a hearing 
before the Board.  Without good cause shown for the failure 
to appear, the request for the hearing is deemed withdrawn. 
38 C.F.R. § 20.704(d).


FINDING OF FACT

Bilateral hearing loss for the purpose of VA disability 
compensation is not currently shown.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 (2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2007.  The notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-
86 (2006) (notice of the elements of the claim).  Further 
VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and private medical records.  
The Veteran was afforded a VA examination in May 2007.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 



REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
as authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)).

Facts 

The Veteran served in the United States Air Force and his 
service records indicate that he was exposed to aircraft 
noise.

The service treatment records show that on audiology testing 
in May 1996 and in March 1997 puretone thresholds, in 
decibels, at 500, 1000, 2000, 3000, 4000, Hertz as 20, 5, 0, 
0, and 0 in the right ear and 25, 0, 0, 0 and 0 in the left 
ear.  On audiology testing in November 1999, puretone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz as 10, 5, 0, 0, and 0 in the right ear and 15, 0, 0, 0, 
and 0 in the left ear.  

The remainder of the service treatment records do not contain 
any complaint, finding, history, treatment, or diagnosis of a 
bilateral hearing loss.

After service on VA examination in May 2007, the Veteran 
stated that in service he was exposed to excessive noise as 
an occupational safety specialist which included exposure to 
the noise from the flight line.  He denied civilian 
occupational noise exposure.  An audiogram revealed puretone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz as 15, 10, 5, 10, and 10, in the right ear and 10, 10, 
10, 5, and 10, in the left ear.  Speech recognition scores 
were 100 percent in the right ear and 96 percent in the left.  
The diagnosis was normal hearing.  

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board).)

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

As for the Veteran's statements and testimony, the Veteran 
himself is not sure if he has a hearing loss.  Nevertheless, 
the Veteran is competent to describe symptoms of hearing 
loss, which he can perceive, but hearing loss for the purpose 
of VA disability compensation is not a condition under case 
law that has been found to be capable of lay observation.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation). 



Also, under certain circumstances, a layperson is competent 
to identify (1) a simple medical condition; or (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) the lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting, in a footnote, that sometimes a layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer).

Although the Veteran is competent to describe symptoms of 
hearing loss, the diagnosis requires the application of 
medical expertise to the facts presented, which include the 
Veteran's history and symptomatology and audiology testing as 
required under 38 C.F.R. § 3. 385.  For this reason, the 
Board determines that a left ear hearing loss disability 
under 38 C.F.R. § 3.385 for VA compensation is not a simple 
medical condition that a lay person is competent to identify 
as a lay person is not qualified through education, training, 
or experience to interpret audiology testing, and the Board 
determines that bilateral hearing loss is not a simple 
medical condition.  Jandreau, 492 F.3d at 1377.  

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, 
competent medical evidence is required to substantiate the 
claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.

As no factual foundation has been established to show that 
the Veteran is qualified through education, training, or 
experience to offer a medical opinion, his statements and 
testimony are not competent evidence of hearing loss.



Based on VA audiology testing in May 2007, which showed 
bilateral hearing to be within normal limits, bilateral 
hearing loss for the purpose of VA disability compensation 
under the regulatory standards for hearing loss disability, 
38 C.F.R. § 3.385, has not been documented by audiology 
testing in service or at any time since service or currently.

As there is no competent evidence of current bilateral 
hearing loss by VA standards under 38 C.F.R. § 3.385, there 
can be no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit- 
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


